Judgment for defendant dismissing the complaint reversed upon the law and the facts, with costs, and judgment directed in favor of the plaintiff and against the defendant, with costs, for the sum of $9,071.36, with interest from June 18, 1928, said sum being the amount of the judgment obtained against the plaintiff by Mitchell; and for the further sum of $2,385.57, with interest from the payment of the various installments thereof by plaintiff to Purdy, the attorney who defended the plaintiff in the action brought against it by Mitchell. The damage to the yacht Faith was fairly covered by and witMn the meaning of the policy of insurance. The limitation of $10,000 was to cover actual damage suffered by the plaintiff exclusive of counsel fees and expenses made necessary by defendant’s refusal to defend the Mitchell action. Inconsistent findings of fact and conclusions of law are reversed and new findings will be made in accordance herewith. Rich, Young, Seudder and TompMns, JJ., concur; Lazansky, P. J., dissents. Settle order on notice.